Citation Nr: 1042524	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-39 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin








INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2003 by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Based on the medical evidence of record and the Veteran's 
statements, it is likely that he receives regular treatment for 
his service connected disorders at the VA Medical Center in 
Tuscaloosa; however, the claims folder contains no relevant 
treatment records dated after November 2006.  Likewise, the 
Veteran does not appear to have been examined for VA purposes 
since 2003.  Updated treatment records should be obtained, and a 
VA examination accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the VA 
Medical Center, Tuscaloosa,  all 
hospitalization and/or treatment records 
related to the Veteran's service connected 
disorders (i.e., posttraumatic stress 
disorder (PTSD), high frequency hearing loss, 
right ear tinnitus, left middle finger distal 
phalanx tuft fracture, residuals of tympanic 
membrane hemorrhages and residual shell 
fracture wounds to the face and left hand), 
generated since November 2006.  All efforts 
to obtain the records should be fully 
documented, and a negative response if 
records are not available should be 
requested.

2.  After completing the above 
development and any obtained records, or 
negative response, associated with the 
claims folder, the AMC/RO should schedule 
the Veteran for an appropriate VA examination 
related to his TDIU claim.  Prior to the 
examination, the claims folders should be 
made available to the examiner for review, 
with such review noted in the examination 
report.  The examiner should specifically 
indicate whether, without taking his age into 
account, the Veteran is precluded from 
obtaining or maintaining any gainful 
employment (consistent with his education and 
occupational experience) solely due to his 
service-connected disabilities (i.e., 
posttraumatic stress disorder (PTSD), high 
frequency hearing loss, right ear tinnitus, 
left middle finger distal phalanx tuft 
fracture, residuals of tympanic membrane 
hemorrhages and residual shell fracture 
wounds to the face and left hand).  The 
examiner should also specifically address the 
impact, if any, the Veteran's non-service 
connected disabilities, to include a post-
service back injury, have on his 
employability.  

Any opinion should be supported by a 
rationale, and any necessary tests should be 
conducted and reported in detail.  

3.  The AMC/RO should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefit sought on 
appeal may now be granted.  If the benefit 
sought on appeal remains denied, the Veteran, 
and his representative, should be furnished a 
Supplemental Statement of the Case (SSOC) and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

